    Case: 1:19-cv-00145-DAP Doc #: 407 Filed: 07/29/19 1 of 2. PageID #: 10868




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )                 Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )                 JUDGE DAN AARON POLSTER
                                       )
      v.                               )                 MAGISTRATE JUDGE
                                       )                 THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )                 ORDER
                                       )


       On July 24, 2019, Receiver Mark E. Dottore (“the receiver”) filed an emergency motion

for an order authorizing the sale of substantially all the assets of the Western State College of

Law. ECF Doc. 398. He also requested that the court set an expedited schedule for the notice

and objection period on said motion. ECF Doc. 399.

       On July 26, 2019, the court issued an order stating that the motion for approval and

expedited schedule was unnecessary. ECF Doc. 403. However, in an abundance of caution and

in the event that any interested party has a good faith objection to the sale, the court hereby sets a

deadline of August 1, 2019 by 12:00 p.m. for any good faith objections to be filed.

       A hearing on the receiver’s emergency motion to sell substantially all of the assets

of Western State College of Law (ECF Doc. 398) is scheduled for Monday August 5, 2019 at

9:30 a.m. in Courtroom 18B before Judge Dan Aaron Polster and Magistrate Judge

Thomas M. Parker. If no objections are filed, the hearing will be cancelled.
   Case: 1:19-cv-00145-DAP Doc #: 407 Filed: 07/29/19 2 of 2. PageID #: 10869



       IT IS SO ORDERED.


Dated: July 29, 2019


                                           Thomas M. Parker
                                           United States Magistrate Judge




                                       2
